PER CURIAM.
By their petition for a writ of mandamus, the petitioners question the validity of various provisions of Florida’s so-called “political party loyalty oath” prescribed by Section 99.021(1), Florida Statutes, F.S.A.
In effect we are asked to recede from our prior decisions in Mairs v. Peters, Fla., 52 So.2d 793 and Crowells v. Petersen, Fla., 118 So.2d 539. Petitioners insist that the rule of these cases has been superseded by principles announced in Keyishian v. Board of Regents, 385 U.S. 589, 87 S.Ct. 675, 17 L.Ed.2d 629 and Bond v. Floyd, 385 U.S. 116, 87 S.Ct. 339, 17 L.Ed.2d 235. We find the federal cases inapposite. The petitioners have failed to demonstrate any justification for overruling the Florida cases cited. On the authority of those cases, the alternative writ of mandamus is quashed and the petition dismissed.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW and ERVIN, JJ., concur.
ROBERTS, J., concurs specially with Opinion.